Title: From Alexander Hamilton to John Jay, 12 February 1799
From: Hamilton, Alexander
To: Jay, John



New York Feby 12. 1799
Dear Sir

After a plan for fortifying our port shall have been settled, the execution of it with energy & dispatch will demand a very great portion of the time and attention of a competent character as Superintendant. This task I cannot undertake consistently with my other occupations. Col Burr will be very equal to it and will I believe undertake it, if an adequate compensation be annexed. He would likewise be useful in the formation of a plan. I know not what collateral objections may have arisen from recent conduct of that Gentleman; but independent of these I should favour his agency in the business. Clarkeson can still disburse the money which is all he will engage for.
Respectfully & with true regard   Dr Sir   Yr obed ser

A Hamilton
Governor Jay.

